Citation Nr: 0023214	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and C.L.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied service 
connection for the cause of the veteran's death.



FINDINGS OF FACT

1.  The veteran's death in February 1996 was due to non-
Hodgkin's lymphoma and complications thereof.

2.  At the time of the veteran's death, service connection 
was not in effect for any of his disabilities.

3.  The non-Hodgkin's lymphoma was not present in service or 
for many years later and it is not related to an incident of 
service, including exposure to ionizing radiation.

4.  The veteran did not have any disability that was related 
to service and had a material influence in producing his 
death.


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active service; nor may this condition be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (1999).

2.  The veteran's death due to non-Hodgkin's lymphoma was not 
caused by a disability incurred in or aggravated by active 
service; nor did the veteran have a service-connected 
disability that contributed substantially or materially to 
his death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1965 to October 
1967.

Service medical records are negative for lymphoma.

Service documents show that the veteran was stationed at an 
artillery unit at Fort Sill, Oklahoma, for most of his active 
service.  These documents do not show that he was exposed to 
ionizing radiation.

A death certificate shows that the veteran died at a private 
medical facility in February 1996.  The cause of death was 
pneumonia as a consequence of bone marrow failure, and 
another significant condition contributing to death was non-
Hodgkin's lymphoma.

Private medical records show that the veteran was treated for 
non-Hodgkin's lymphoma and residuals thereof from 1994 to 
1996.  A report dated in February 1994 reveals that the 
veteran first noted an enlarged lymph node on the right side 
of his neck in the previous summer.  The impression was 
nodular lymphoma, non-Hodgkin's type.  These records show 
that he underwent allogeneic bone marrow transplant for 
lymphoma.  A summary of his terminal hospitalization from 
December 1995 to February 1996 shows diagnoses of non-
Hodgkin's lymphoma and related disorders.

A private medical report dated in April 1996 notes that the 
veteran was diagnosed with non-Hodgkin's lymphoma in 1994 
that was Stage IV at presentation.  It was noted that the 
veteran received a variety of chemotherapy medications to 
treat his lymphoma over the next 2 years and eventually he 
received high dose chemotherapy with allogeneic bone marrow 
transplantation from an unrelated donor in November 1995.  He 
later developed complications of a severe nature following 
the bone marrow transplant and he expired from the 
complications in February 1996.  The physician noted that it 
was his understanding that the veteran had been exposed to 
radiation in service and that medical literature relates non-
Hodgkin's type lymphoma to radiation exposure.

The appellant and C.L., a U.S. Army veteran, testified at a 
hearing in November 1999.  The testimony was to the effect 
that the veteran likely handled nuclear weapons while 
stationed at Fort Sill, Oklahoma, and that this duty likely 
resulted in exposure to ionizing radiation that caused the 
non-Hodgkin's lymphoma that caused his death.

In 1999, a photograph of the veteran in a U.S. Army uniform 
was received along with scientific literature.  This 
literature discusses the risks of exposure to ionizing 
radiation.

A letter dated in May 2000 was received from the Department 
of the Army in response to a request from the RO concerning 
the veteran's possible exposure to ionizing radiation while 
in service.  It was noted that a review of military records 
indicated the veteran was not enrolled in a personnel 
monitoring program that suggested he was not employed in such 
a manner as to be occupationally exposed to ionizing 
radiation.  It was also noted that a review of the veteran's 
military assignment history did not indicate or support the 
possibility that he was occupationally exposed to ionizing 
radiation.  The service department could not rule out the 
possibility that the veteran had undocumented occupational 
radiation exposure during his military service.


B.  Legal Analysis

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where Hodgkin's disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1999) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 U.S.C.A. 
§ 1112(c) as amended by Pub. L. No. 106-117, 113 Stat. 1545, 
effective Nov. 30, 1999, to include bronchiolo-alveolar 
carcinoma (38 U.S.C.A.§ 1112(c)(2)(P)(West Supp. 2000), and 
38 C.F.R. § 3.311(b) found 5 years or more after service in 
an ionizing radiation exposed veteran may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  For the purposes of 
"radiogenic" diseases found in 38 C.F.R. § 3.311(b)(2), 
bone cancer must become manifest within 30 years after 
exposure; leukemia may become manifest at any time after 
exposure; and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence shows that the veteran's death in February 1996 
was due to non-Hodgkin's lymphoma and complications thereof.  
At the time of his death, service connection had not been 
established for any of the veteran's disabilities.

Service medical records do not show the presence of the non-
Hodgkin's lymphoma, and the post-service medical records do 
not demonstrate this condition until the 1990's, many years 
after the veteran's separation from service.  Nor does the 
medical evidence link the veteran's non-Hodgkin's lymphoma to 
an incident of service.  A private medical report dated in 
April 1996 does link this condition to exposure to ionizing 
radiation and notes the veteran's reported history of 
exposure to ionizing radiation in service.  This medical 
report, however, does not show that the veteran was exposed 
to ionizing radiation while in service, but is simply 
unenhanced information recorded by the physician of this 
reported history.  This information is not competent with 
regard to the question of whether or not the veteran was 
exposed to ionizing radiation while in service.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The Board recognizes that the 
veteran's non-Hodgkin's lymphoma is a "radiogenic" disease 
listed in 38 C.F.R. § 3.311(b)(2) that may be service 
connected on a presumptive basis if the veteran was exposed 
to ionizing radiation in service.

The appellant has submitted extensive scientific evidence 
generally discussing the effects of exposure to ionizing 
radiation, but the Board finds this evidence too general and 
inconclusive to show that the veteran was exposed to ionizing 
radiation while in service.  Mattern v. West, 12 Vet. App. 
222 (1999).

The appellant and a U.S. Army veteran testified to the effect 
that the veteran likely handled nuclear weapons while 
stationed at Fort Sill, Oklahoma, that likely exposed him to 
some ionizing radiation, but this evidence is not 
corroborated by official service documents, and it is 
speculative.  Service documents do not indicate that the 
veteran was exposed to ionizing radiation while in service.  
The RO asked the service department to provide information 
concerning the veteran's possible exposure to ionizing 
radiation while in service, and in a May 2000 letter the 
Department of the Army notified the RO that service documents 
and the veteran's assignment history in service did not 
support the possibility of his exposure to ionizing radiation 
while in service.  The Department of the Army also noted that 
undocumented occupational radiation exposure was possible.

After consideration of all the evidence, the Board finds that 
it does not show the veteran was exposed to ionizing 
radiation while in service.  Under the circumstances, service 
connection for the veteran's non-Hodgkin's lymphoma is not 
warranted on a presumptive basis as a "radiogenic" disease 
under 38 C.F.R. § 3.311(b)(2).  The Board finds that the 
evidence does not show the presence of non-Hodgkin's lymphoma 
in service or for many years after service, and that the 
evidence does not link this disease to an incident of 
service, including exposure to ionizing radiation.  Nor is 
there any evidence indicating that the veteran had any other 
service-connected disability that contributed substantially 
or materially to his death.  Hence, the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, and the claim is denied.

Since the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

